Citation Nr: 1022556	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, 
including as secondary to herbicide exposure.  

3.  Entitlement to service connection for rheumatoid 
arthritis, including as secondary to herbicide exposure.  

4.  Entitlement to service connection for a kidney disorder 
claimed as scar tissue on the kidney, including as secondary 
to herbicide exposure.  

5.  Entitlement to service connection for insomnia.  

6.  Entitlement to service connection for hepatitis C.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from January 1969 to November 
1971.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.    

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
February 2007, the Veteran requested a Board hearing at the 
RO.  Thereafter, in letters dated February 2007 and September 
2008, the RO acknowledged the Veteran's hearing request and 
informed him of the date of the scheduled hearing.  On that 
date, however, the Veteran failed to attend the hearing.  
Inasmuch as the Veteran did not request a postponement of the 
scheduled hearing, the Board deems the hearing request 
withdrawn under 38 C.F.R. § 20.702(d) (2009).


FINDINGS OF FACT

1.  There is no medical evidence of record diagnosing PTSD.  

2.  The Veteran served in Vietnam during the Vietnam era.

3.  Hypertension is not related to the Veteran's active 
service, including his presumed exposure to Agent Orange, and 
did not manifest to a compensable degree within a year of his 
discharge therefrom.  

4.  Rheumatoid arthritis is not related to the Veteran's 
active service, including his presumed exposure to Agent 
Orange, and did not manifest to a compensable degree within a 
year of his discharge therefrom.  

5.  A kidney disorder is not related to the Veteran's active 
service, including his presumed exposure to Agent Orange.

6.  Insomnia is not related to the Veteran's active service.  

7.  Hepatitis C is not related to the Veteran's active 
service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

3.  Rheumatoid arthritis was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

4.  A kidney disorder claimed as scar tissue on the kidney 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2009).

5.  Insomnia was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

6.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the 
requirements thereof by providing the Veteran adequate notice 
and assistance with regard to his claims.  The Board's 
decision to proceed in adjudicating these claims does not, 
therefore, prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini), 18 Vet. 
App. 112, 119-20 (2004).  These notice requirements apply to 
all five elements of a service connection claim, including: 
(1) veteran status; (2) existence of disability; (3) a 
connection between service and disability; (4) degree of 
disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated May 2003, April 2007 and April 2008, 
the first sent before initially deciding those claims in a 
rating decision dated July 2004.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini.  

The content of the notice letters, considered in conjunction 
with the content of other letters the RO sent to the Veteran 
in July 2003, January 2004 and March 2006, also reflects 
compliance with the pertinent regulatory provisions and case 
law, noted above.  In the letters, the RO acknowledged the 
Veteran's claims, notified him of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, notified him of VA's duty to assist 
and indicated that it was developing his claims pursuant to 
that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates and explained the risk 
factors for developing hepatitis C.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service treatment and personnel records, post-
service treatment records and information from the Social 
Security Administration (SSA).  The RO also afforded the 
Veteran a VA examination in support of his claim for service 
connection for hepatitis C, during which an examiner 
addressed the etiology of the Veteran's hepatitis C.

The RO did not afford the Veteran VA examinations in support 
of his other claims, but its failure to act in this regard 
does not constitute error warranting a remand.  Rather, under 
38 U.S.C.A. § 5103A(d) (West 2002), such action is not 
mandated.  See Waters v. Shinseki, 601 F.3d 1274 
(Fed.Cir.2010).  As explained below, with regard to these 
claims, there is either a lack of competent evidence of 
record of a current disability or symptoms thereof, or a lack 
of evidence establishing that the Veteran suffered an event, 
injury or disease or symptoms thereof during service, to 
which a medical professional could link a current disability.  

II.  Analysis 

The Veteran claims entitlement to service connection for 
PTSD, hypertension, rheumatoid arthritis, a kidney disorder 
characterized as scar tissue on the kidney, insomnia and 
hepatitis C.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be presumed for certain medical 
conditions, including arthritis and cardiovascular-renal 
disease, to include hypertension, if a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, the condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101(3), 
1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(1)-(3), 
3.309(a) (2009).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2009).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. 
Ct. 1002 (2009) (holding that VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to a presumption of herbicide exposure constitutes a 
permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 
C.F.R. 
§ 3.307(a)(6)(iii)). 

Diseases associated with herbicide exposure include: 
chloracne or other acneform diseases consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia, multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2009).  
Acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2 (2009).  
The list of diseases in 38 C.F.R. § 3.309(e) was recently 
amended to add AL amyloidosis.  See 74 Fed. Reg. 21,258 (May 
7, 2009); see also 38 C.F.R. § 3.307(a)(6)(ii).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition, such 
as digestive disorders, movement disorders, and hypertension, 
for which it has not specifically determined that a 
presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586-
57,589 (Nov. 7, 1996); 68 Fed. Reg. 27,630-27,641 (May 20, 
2003); 72 Fed. Reg. 32,395-32,407 (June 12, 2007); 75 Fed. 
Reg. 32,540-32,553 (June 8, 2010).  Hypertension, rheumatoid 
arthritis, kidney disorders and hepatitis are not listed 
among the presumptive diseases for which service connection 
may be granted on the basis of exposure to herbicides under 
38 C.F.R. § 3.309(e).  Therefore, service connection may not 
be granted for such disabilities on the basis of the 
presumptive regulatory provisions just discussed.  In the 
absence of a diagnosed disease for which the presumption 
applies, 38 C.F.R. § 3.307(a)(6)(iii) is not applicable, and 
the Veteran's claim of service connection for these claimed 
disorders can only be addressed on a direct service 
connection basis in this decision.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  PTSD

According to written statements the Veteran submitted in 
support of this claim, he developed PTSD during service 
secondary to stressors, including, in April 1970 during basic 
training at Fort Bragg, North Carolina, witnessing the 
aftermath of two soldiers being blown apart on the grenade 
range (allegedly the Veteran was being admitted to the 
hospital for pneumonia when the victims, who later died, were 
flown in), and from August 1971 to November 1971, serving in 
Vietnam as a unit supply specialist, which made him 
vulnerable to the enemy.  

The Veteran's spouse writes that the Veteran now has mental 
health problems, which include difficulty sleeping, a poor 
appetite, a tendency to be negative, verbally and physically 
abusive and not get along with others, nightmares, sadness, 
and a dislike of loud noises.  She also writes that these 
problems have improved somewhat since the Veteran began 
seeing a psychiatrist.  

To establish entitlement to service connection for PTSD, a 
veteran must submit medical evidence diagnosing PTSD in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2009).

In this case, the evidence of record fails to satisfy the 
first element of a PTSD claim under 38 C.F.R. § 3.304(f), 
because it does not include a diagnosis of PTSD.  Although 
the Veteran reported mental health complaints and had a 
positive PTSD screen of 4/4 in June 2006, upon referral to 
other medical professionals, first by telephone in February 
2007 and then to nurses and psychiatrists in March 2007 and 
thereafter, no medical professional has diagnosed the Veteran 
with PTSD.  

Rather, during the February 2007 telephone interview, the 
interviewer noted that the Veteran had PTSD symptoms and then 
indicated that he met the criteria for anxiety disorder.  
Based on these findings, the interviewer recommended referral 
to a mental health professional.  Upon referral in March 
2007, a medical professional diagnosed depression, adjustment 
disorder and poly substance abuse, not PTSD.  Since then, the 
Veteran's VA outpatient treatment records have reflected a 
problem list that includes PTSD, but no diagnosis of PTSD.  
Rather, since March 2007, medical professionals, including 
psychiatrists, have attributed the Veteran's mental health 
complaints to a variety of psychiatric disabilities, but not 
PTSD.   

Again, to prevail in a claim for service connection, a 
claimant must submit competent evidence establishing that he 
has a current disability resulting from service.  In this 
case, the Veteran's assertions constitute the only evidence 
diagnosing PTSD.  Such assertions may be considered competent 
only when: 
(1) the layperson is competent to identify a medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) the lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (providing an example that a layperson would 
be competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of 
cancer); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (holding that the Board may not determine 
that lay evidence lacks credibility based merely on the 
absence of contemporaneous medical evidence).  

In this case, the Veteran and his spouse are competent to 
state that the Veteran experiences mental health problems, 
but neither possesses a recognized degree of medical 
knowledge to attribute these problems to PTSD.  Based on the 
fact that there is no PTSD diagnosis of record, the Board 
concludes that PTSD was not incurred in or aggravated by 
active service.  A preponderance of the evidence is against 
this claim.  The benefit-of-the-doubt rule is thus not for 
application.  

B.  Hypertension, Rheumatoid Arthritis, Kidney Disorder
and Insomnia

The Veteran claims that he developed hypertension, rheumatoid 
arthritis and a kidney disorder secondary to his exposure to 
Agent Orange while serving in Vietnam.  He has not expressed 
any particular assertions with regard to his claim for 
service connection for insomnia.  In a written statement 
received at the RO in June 2003, however, his spouse confirms 
that he has difficulty sleeping. 

Post-service medical documents, including outpatient 
treatment records dated since 2002, confirm that the Veteran 
currently has hypertension, rheumatoid arthritis, a kidney 
disorder and insomnia.  The question is thus whether these 
conditions are related to the Veteran's active service.  

According to the Veteran's service treatment records, during 
service, the Veteran did not report or receive treatment for 
hypertension, rheumatoid arthritis, a kidney disorder or 
insomnia.  On separation examination conducted in November 
1971, the Veteran reported that his medical condition was 
good and the examiner noted that the Veteran had all normal 
systems.  

According to the Veteran's service personnel records, the 
Veteran served in Vietnam as alleged, from August 1971 to 
November 1971.  He is therefore presumed to have been exposed 
to an herbicide agent during such service.  

Post-service medical documents indicate that the Veteran 
began reporting and receiving treatment for hypertension, 
rheumatoid arthritis, a kidney disorder and insomnia in 2002, 
approximately three decades after his discharge from service.  
He claims that he actually began receiving treatment for 
these conditions in 1992, two decades after his discharge 
from service.  

During treatment visits, no medical professional related the 
Veteran's hypertension, rheumatoid arthritis, a kidney 
disorder or insomnia to his active service, including the 
presumed herbicide exposure, and given the nature of and 
dates these conditions initially manifested, such a 
relationship may not be presumed.  The Board thus finds that 
hypertension, rheumatoid arthritis, a kidney disorder and 
insomnia are not related to the Veteran's active service and, 
with regard to the former three conditions, including the 
presumed herbicide exposure.  The Board also finds that the 
former two conditions did not manifest to a compensable 
degree within a year of the Veteran's discharge from service.  
Based on these findings, the Board concludes that such 
conditions were not incurred in or aggravated by active 
service and, with regard to the latter three claims, may not 
be presumed to have been so incurred.  A preponderance of the 
evidence is against these claims.  The benefit-of-the-doubt 
rule is thus not for application.  

C.  Hepatitis C

The Veteran claims that he developed hepatitis C because he 
shared razors during service.  Allegedly, this activity is a 
known risk factor for developing such a condition.

Post-service medical documents, including outpatient 
treatment records dated since 2003 and a report of VA 
examination conducted in November 2007, confirm that the 
Veteran currently has hepatitis C.  The question is thus 
whether this condition is related to the Veteran's active 
service, including alleged sharing of razors.  

As alleged, medically recognized risk factors for hepatitis C 
include: (a) transfusion of blood or blood product before 
1992; (b) organ transplant before 1992; 
(c) hemodialysis; (d) tattoos; (e) body piercing; (f) 
intravenous drug use (with the use of shared instruments); 
(g) high-risk sexual activity; (h) intranasal cocaine use 
(also with the use of shared instruments); (i) accidental 
exposure to blood products as a healthcare worker, combat 
medic, or corpsman by percutaneous (through the skin) 
exposure or on mucous membrane; and (j) other direct 
percutaneous exposure to blood, such as by acupuncture with 
non-sterile needles, or the sharing of toothbrushes or 
shaving razors.  See VBA Training Letter 211A (01-02) (Apr. 
17, 2001).

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
Veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 
3.301 (2009).  Drug abuse means the use of illegal drugs 
(including prescription drugs illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) 
(2009); see also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m) 
(2009). 

According to the Veteran's service treatment records, during 
service, no medical professional diagnosed hepatitis C.  
However, the Veteran might have, as alleged, engaged in risky 
behavior by sharing razors.   

One medical professional, the VA examiner who evaluated the 
Veteran in November 2007, discussed the etiology of the 
hepatitis C, including whether it was due to the sharing of 
razors.  Based on a comprehensive review of the claims file, 
which reflects a history of drug and alcohol misuse, 
hemodialysis, and a kidney transplant, the Veteran's comment 
that he developed the condition six years prior to the 
examination, the fact that doctors had not advised treatment 
for the condition because it is asymptomatic, causing no 
fibrosis on liver biopsy, his interpretation of the Veteran 
as lacking credibility (his denial of parenteral drug use 
conflicts with treatment records), and the fact that it is 
extremely rare to contact hepatitis C from the sharing of 
razors, the examiner ruled out a relationship between the 
hepatitis C and the sharing of razors.  Specifically, he 
concluded that it was extremely unlikely that the Veteran 
contracted hepatitis C secondary to shared razors 37 to 39 
years ago and more likely that he contracted this condition 
from parenteral drug misuse.   

The Veteran has not submitted a medical opinion refuting that 
of the VA examiner and his assertions, alone, are 
insufficient to establish the necessary nexus in this case.  
The Board thus finds that hepatitis C is not related to the 
Veteran's active service, including any sharing of razors.  
Based on the above, such condition was not incurred in or 
aggravated by active service.  A preponderance of the 
evidence is against this claim.  The benefit-of-the-doubt 
rule is thus not for application.  


ORDER

Service connection for PTSD is denied.  

Service connection for hypertension, including as secondary 
to herbicide exposure, is denied.  

Service connection for rheumatoid arthritis, including as 
secondary to herbicide exposure, is denied.  

Service connection for a kidney disorder claimed as scar 
tissue on the kidney, including as secondary to herbicide 
exposure, is denied.

Service connection for insomnia is denied.  

Service connection for hepatitis C is denied.  


____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


